Decree affirmed. The plaintiff furnished curbstones to the principal contractor, the defendant Rossetti, who was engaged in the repair and reconstruction of a public highway under a written contract with the city of Revere. The city took a bond furnished by the defendant casualty company to Rossetti in accordance with G. L. c. 149, § 29, as amended, as security for the payment of labor performed for, and materials supplied or furnished to, Rossetti in the performance of his contract. A representative of the plaintiff seasonably went to the office of the city clerk of Revere for the purpose of filing there the plaintiff’s claim, but he was directed to the office of the city treasurer where he filed the claim and received a receipt therefor. It is undisputed that no claim was ever filed in the city clerk’s office. The plaintiff appealed from a final decree establishing the indebtedness of the contractor to it but dismissing the bill against the surety company and the city. There was no error. The filing of the claim with the city clerk was a condition precedent to the establishment of the plaintiff’s claim. Tower v. Miller, 211 Mass. 113, 114. Powers Regulator Ca. v. Taylor, 225 Mass. 292, 298. T. Shea, Inc. v. Springfield, 252 Mass. 571.